iis department of the treasury internal_revenue_service be tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax aatibaies _ oy se tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address certified mail -- return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated february 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 further it appears you have a more than insubstantial non-exempt purpose of conducting social rather than charitable activities contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending january 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internat revenue service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations letter catalog number 34809f schedule number or exhibit form 886-a rev date explanation of items name of taxpayer org tax identification_number year period ended december 20xx ein legend org - organization name - website co-1 - company xx - date ein - ein address - address website issue whether org org is both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code if they fail either the organizational_test or the operational_test what would be the effective date of revocation whether org is at risk of sec_6033 revocation because it did not file all required returns by the extended due_date of october 20xx facts org org is recognized as a sec_501 tax-exempt_organization the organization was granted exemption on february 20xx according to the bylaws the purpose of the organization is to e e raise funds and award to educational and community awareness programs to benefit disadvantaged youth and to benefit research and or treatment services for infectious disease control to perform other functions as may be necessary or appropriate to fulfill the purposes of the organization this case was transferred from the review of operations roo to verify if the organization meets the operational_test according to form_1023 the organization was to provide services to ameliorate the causes and characteristics of individuals living in the dallas metroplex area the goal of the organization was to partnership network with other organizations that provide health and human services to meet the need of people struggling with issues pertaining to health educational housing and unemployment according to the org’s website the organization consists of african american professional women who are committed to providing a networking and social forum for women in a non-business type atmosphere org has a website the about page explains that the organization is a social networking organization for women some of the sections on the organizations’ website are linked to external sources e e the employment banner is linked to external website powered by jobing com the health banner is linked to an external website website form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number year period ended december 20xx ein explanation of items e the promotional partners are linked to an external website as of today the website is active and advertises the following activities e e e org annual party november 20xx at excuses address 10pm - am dollar_figure presale dollar_figure door the co-1 august - 20xxx city state org annual new year’s eve december and 20xx since the date of exemption february 20xx org filed only one form 990-n e-postcard org filed form 990-n for the tax_year that ended december 20xx on september 20xx which the return original due_date was may 20xx the organization’s corporation has been voluntarily dissolved by the secretary of state sos as of december 20xx on april 20xx the examining agent contacted the organization to schedule an appointment but received no responses from the organization the examining agent prepared and mailed the letter publication and form_4546 - information_document_request informing the organization of the examination and requesting organization to contact examining agent with the place of appointment the correspondence was sent via certified mail on april 20xx the examiner agent made numerous attempts but the taxpayer did not show up for the scheduled appointments finally on august 20xx the examiner received the first correspondences from the taxpayer by letter e letter -determination letter 20xx organizations officials responsibilities 2-pages meeting minutes 20xx-20xx membership application org code of conducts by-laws and org ordering form on october 20xx the vice president finally showed up for the scheduled appointment the examining agent conducted the initial interview however the taxpayer failed to provide any records for the examination on november 20xx the examining agent called the vice president of org and explained to her that the examining agent was concluding the examination and proposing revocation of org’s exempt status law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number year period ended december 20xx ein explanation of items one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of any exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 if the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes 505_f2d_1068 ustc holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact see also christian stewardship assistance inc v commissioner t c cch dec big_number better business bureau v united_states 316_us_279 holds that the existence of a single non- exempt_purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such purposes sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number year period ended december 20xx ein explanation of items and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code ird sec_6033 and chapter of subtitle d of the code sec_6033 sec_1_6001-1 and sec_1_6033-2 and i require any organization exempt from tax under sec_501 to supply the service with such information as is required by the revenue procedures and the instructions for form_990-pf return of private_foundation information returns and schedules thereto and to keep such books_and_records as are necessary to substantiate such information revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status v united_states 641_fsupp_96 u s dist due to the taxpayer's church of gospel ministry inc failure to keep adequate_records the court held that the taxpayer failed to sustain its burden to show that it was qualified for federal tax exemption as a corporation organized and operated exclusively for religious and charitable purposes as required under sec_501 and that it was further qualified to receive deductible charitable_contributions under sec_170 c the court found that the inadequate records failed to show that the taxpayer's operations did not inure to the private benefit of its officers as provided under sec_6001 the court found that as a prerequisite to an sec_6033 filing exemption it was necessary for the taxpayer to show it qualified as an sec_501 organization which it could not taxpayer’s position form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number year period ended december 20xx ein explanation of items government’s position an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code to satisfy the operational_test an organizational must e e engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 not allow its net_earnings to inure to the benefit of private shareholders or individuals not engage in substantial lobbying activity not engage in any political activity whether an organization has satisfied the operational_test is a question of fact see harding hospital inc supra the main reason why org does not qualify for exemption under sec_501 is that it fails to operate for a charitable non-exempt purpose none of the organization activities advertised on their website support their exempt purposes the events conducted by org are primarily social in nature an organization will not be so regarded as operating exclusively for charitable purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in the fundamental case of better business bureau of washington d c inc v united_states supra the court concluded that the presence of a single nonexempt purpose if substantial in nature would preclude exemption regardless of the number or importance of statutorily exempt purposes in church of gospel company due to the taxpayer's failure to keep adequate_records the court held that the taxpayer failed to sustain its burden to show that it was qualified for federal tax exemption none of the activities on org’s website relates to the credit_counseling_services described on the form_1023 filed with the internal_revenue_service the organization was unwilling and or failed to provide any substantial documentation for exempt_activities conducted during the year under examination furthermore on november 20xx the vice president admitted that they have not been very cooperative during the examination and understand the internal_revenue_service is proposing revocation in addition to the fact that the organization is not both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code it is the government's position that they should be automatically be revoked under sec_6033 org failed to file their third return december 20xx by the original due_date of may 20xx hence even though they filed the december 20xx form 990-n by october 20xx they did not meet all of the requirements under the on-time two-part relief program which states in part that the organization must file its three delinquent returns and pay a small fee by october 20xx by operation of law organizations that failed to file annual information returns for three consecutive years and failed form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date org explanation of items schedule number or exhibit name of taxpayer tax identification_number ein december 20xx year period ended to meet all the requirements under the relief program automatically will be revoked as of the original due_date of their third return conclusion org is not organized and operated exclusively for one or more of the purposes specified in sec_501 of the code and hence they should be revoked they failed to file annual information returns for three consecutive years sec_6033 of the internal_revenue_code requires statutory loss of tax- exempt status for organizations who fail to comply with these filing_requirements effective on the due_date for filing the third year’s return or notice sec_6033 is effective for returns and notices with respect to annual periods beginning after 20xx therefore the exempt status of org should be revoked form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
